17 A.3d 332 (2011)
Jeanette L. MYERS, Respondent,
v.
Paul J. MYERS, II, Petitioner.
No. 191 MAL 2010.
Supreme Court of Pennsylvania.
January 20, 2011.

ORDER
PER CURIAM.
AND NOW, this 20th day of January, 2011, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all remaining issues. The issue, rephrased for clarity is:
Whether, in light of the standards applicable to evaluating and determining motions for summary judgment, the Superior Court erred in affirming the trial court's grant of summary judgment based on the trial court's determination that Respondent and her late husband had not made a parol gift of land to Petitioner. See Fine v. Checcio [582 Pa. 253], 870 A.2d 850 (2005).